DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed 04/29/2022. Claims 1-2, 4, 7-8, 13, 16, 18-19 and 21 are amended. Claims 11-12 are cancelled. Claims 1-2, 4, 7-8, 13, 16-19 and 21 are pending in the application.
Response to Arguments
Applicant's arguments filed 04/29/2022 with respect to the drawing objections have been fully considered but they are not persuasive. The amendments Applicant refers to (see page 7) do not overcome the drawing objection in the Office Action mailed 02/02/2022 (see page 3) regarding “the retaining element” not being shown in the figures. Accordingly, the objection to the drawings is maintained. 
Applicant’s arguments, see pg. 7, filed 04/29/2022, with respect to the objection to the specification and claims 4, 8, and 16 have been fully considered and are persuasive. The objection to the specification and claims 4, 8, and 16 have been withdrawn.
Applicant’s arguments, see pg. 7, filed 04/29/2022, with respect to the rejections of claims 1-2,4,7-8,11-13,16-19 and 21 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The of rejections of claims 1-2,4,7-8,11-13,16-19 and 21 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 1-2,4,7-8,11-13,16-19 and 21 under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “retaining element” of claims 1 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
In claim 1, recitation of “guiding the pointed front to pierce through stump walls” in lines 10-11 introduces a method step in an apparatus claim. The Office recommends this be amended to “having a pointed front and a rear linked to a suturing thread, wherein the pointed front is configured to be guided 
In claim 1, “an elastic element…configured for cutting or breaking…” in lines 12-13 renders the scope of the claim unclear because it is unclear if the elastic element is performing the cutting/breaking or if the elastic element is being cut/broken. The Office recommends this be amended to “an elastic element…configured to be cut or broken…” for clarity.
In claim 13, the preamble should read “the assembly of claim 
In claim 16, lines 3-5 recite “each open channel extending from one end at the body to a second end in the stump-engaging portion of a projection” It would improve clarity and readability for the claim to read “the first end at the body .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining element in the form of an elastic element” in claim 1.
For examination purposes, “retaining element” has been construed as a ring or band made of elastomeric material (see Specification page 22, paragraph 3) and any structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second -paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, lines 3-5, “accommodates a suturing needle with a suturing thread extends between needles accommodated in a pair of the guiding channels that are oppositely located” is difficult to discern due to grammatical issues. It is also unclear if one needle is connected to multiple needles by a single thread or if pairs of needles are connected by a thread. For clarity, it is recommended that claim 8 be amended to read “each of the guiding channels extends between the body and the stump-engaging portion of one of the two opposite axial projections and accommodates a suturing needle, and wherein suturing threads extend between needles accommodated within pairs of oppositely disposed guiding channels 
In claim 16, line 12, “a channel” should read “the one of the open channels” for clarity since there are a plurality of channels. Claim 18, lines 2-3 should also read “the one of the open channels” for consistency. For examination purposes, “a channel” in claim 16” and “the channel” in claim 18 have been interpreted as “the one of the open channels”. 
Claims 17-19 and 21 are similarly rejected by virtue of their dependency from claim 16.
In claim 19, recitation of “a retaining element” renders the scope of the claim unclear because claim 1 introduces “a retaining element” in line 12. It is unclear if the retaining element of claim 19 is further limiting the structure of claim 1 or if it is introducing new structure. For examination purposes, “a retaining element” has been interpreted as “the retaining element”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe (US 4553543) in view of DeLange (US 5554162).
Regarding claim 1, Amarasinghe, discloses an anastomosis assembly (see Fig. 7) for joining one stump of a cut tubular organ to another (see col. 1, lines 5-9) comprising: a device having a body (the shaft extending between 38a’ and 38b’, see Fig. 7) with a longitudinal axis and two opposite axial projections (38a’ and 38b’), each of which being configured for insertion into a stump to be joined to another and to permit the stump walls to be pulled over a stump-engaging portion of the external surface of the axial projections (the projections are capable of being inserted into stumps 44a and 44b, see Fig. 5); a plurality of curved, open guiding channels (18), each of which extending in a general axial direction between a first end and a second end defined in the stump-engaging portion of one of the axial projections (while not shown in Fig. 7, it is understood that the guiding channels 18 extending between a first end towards 27 and a second end 36 in a stump-engaging portion similarly as shown in Fig. 2-3) and configured for receiving a suturing needle (the channels 18 are capable of receiving suturing needles 24, see Fig. 3), having a pointed front (35) and a rear linked to a suturing thread (32, see Fig. 2), and guiding the pointed front to pierce through stump walls (the pointed front 35 is configured to be guided to pierce through the stump walls, see Fig. 3); and a retaining element (tape 48, see Fig. 7), fitted over the open guiding channels (tape 48 is fitted over the open guiding channels since it is secured to the sleeve 20 which is positioned over the open guiding channels 18, see col. 2, lines 34-43 and Fig. 3), and configured for cutting or breaking to permit freeing of the suturing threads from the device upon the removal of the retaining element (cutting the tape 48 permits release of the needles and threads since it permits disassembly of sleeve 20, see col. 4, lines 27-32). Amarasinghe fails to teach the retaining element in the form of an elastic element.
DeLange, in the same field of art, teaches a similar anastomosis assembly (see Fig. 2) wherein a retaining element (tape 23) is used for securing the suture lengths, the retaining element while shown as tape may also be an elastic band (which meets the limitation of a retaining element in the form of an elastic element as interpreted under 35 U.S.C. 112(f) since it is a band made of elastomeric material) (see col.5, lines 48-53 and Fig. 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the retaining element of Amarasinghe to be an elastic element as taught by DeLange since tape and elastic elements were considered to be equivalent structures in the art for the purposes of securing. The retaining element in the form of an elastic element as taught by Amarasinghe and DeLange would be capable of being cut or broken to permit freeing of the suturing threads as claimed.
Regarding claim 2, Amarasinghe and DeLange teach the assembly of claim 1. Amarasinghe further discloses a plurality of suturing needles (24) accommodated within the guiding channels (see col. 1, lines 38-41 and Fig. 3).
Regarding claim 4, Amarasinghe and DeLange teach the assembly of claim 1. Amarasinghe further discloses wherein each of the guiding channels extends between the body and the stump-engaging portion of one of the two opposite axial projections (while not shown it is understood that in the embodiment of Fig. 7, the guiding channels 18 extend between the body (the shaft between projections 38a’ and 38b’) and the stump engaging portion 36 similarly as shown in Fig. 2-3).
Regarding claim 7, Amarasinghe and DeLange teach the assembly of claim 1. Amarasinghe further discloses wherein the device has a mirror symmetry about a plane perpendicular to the longitudinal axis (see Fig. 7).
Regarding claim 8, Amarasinghe and DeLange teach the assembly of claim 7, Amarasinghe further discloses wherein each of the guiding channels extends between the body and the stump-engaging portion of one of the two opposite axial projections (while not shown it is understood that in the embodiment of Fig. 7, the guiding channels 18 extend between the body (the shaft between projections 38a’ and 38b’) and the stump engaging portion 36 similarly as shown in Fig. 2-3) and accommodates a suturing needle with a suturing thread extends between needles accommodated in a pair of the opposite guiding channels that are oppositely located (which has been interpreted as suturing threads extend between needles accommodated within pairs of oppositely disposed guiding channels) (suturing thread 32 extends between respective needles located at the same angular position, see col. 3, lines 55-60).
Regarding claim 16, Amarasinghe and DeLange teach the anastomosis assembly of claim 1. Amarasinghe further discloses wherein the plurality of curved, open guiding channels are axially-extending radially-oriented and defined between side walls and a curved bottom wall (channels 18 are radially oriented, axially-extending and have sidewalls and a curved bottom wall, see Fig. 2), each open channel extending from one end at the body to a second end in the stump-engaging portion of a projection (see Fig. 3); a plurality of suturing units, each unit comprising a pair of the suturing needles linked to one another at their rear portion by the suturing thread (suturing thread 32 extends between respective needles located at the same angular position, see col. 3, lines 55-60), each needle having a pointed front portion (35, see Fig. 2-3); and each suturing needle of a suturing unit being accommodated in one of the open channels opposite with respect to a plane of mirror symmetry to the other (the suturing needles 24 are accommodated in channels 18, see Fig. 3), with its pointed front portion in the direction of said second end (the pointed front portion 35 is in the direction of the second end 36, see Fig. 3), each of the needles being slidable within a channel guided by the bottom walls to pierce through the stump walls once pulled over the stump-engaging portion (the needles are slidable within the channels 18, see col. 2, lines 34-43).
Regarding claim 17, Amarasinghe and DeLange teach the assembly of claim 16. Amarasinghe further discloses wherein the rear portion of the needle projects out of the first end and the needle can be slid in a general axial direction by pushing said rear portion (the rear portion of the needles project out of the first end towards 27 and are capable of being pushed to move in an axial direction, see Fig. 3).
Regarding claim 19, Amarasinghe and DeLange teach the anastomosis assembly of claim 16, comprising a retaining element configured for retaining the suturing needles within the open channels (the retaining element of Amarasinghe and DeLange would be capable of retaining the suturing needles within the open channels since the retaining element of Amarasinghe (tape 48) is retains the suturing needles within the slots when positioned over sleeve 20, see col. 4, lines 27-32).
Claims 13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe (US 4553543), in view of DeLange (US 5554162), as applied to claims 1 and 16 above, and further in view of Boiman (WO 2016030877).
Regarding claims 13 and 21, Amarasinghe and DeLange teach the assembly of claims 1 and 16. Amarasinghe and DeLange fail to teach wherein the open channels are configured for retaining the suturing needles but permitting release of the suturing threads.
Boiman, in the same field of art, teaches a similar anastomosis assembly (see abstract and Fig. 1-2) having curved open guiding channels (needle slots 30, see Fig. 2) which accommodate suturing needles (34) which have linked suturing threads (16), the guiding channels are configured for retaining the suturing needles but permitting release of the suturing threads (the end of each needle slot 30, toward needle opening 32, has a larger diameter than the rest of the slot 30, towards casing 44, which would allow for retention of the suturing needle within slot 30, but easy release of the suturing thread 16 once the needle has fully passed through the needle opening 32, see Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the channels of Amarasinghe and DeLange such that each channel has a varying diameter along its length as taught by Boiman since doing so would facilitate needle retention within the channels until the needles are deployed.
Regarding claim 18, Amarasinghe and DeLange teach the assembly of claim 16. Amarasinghe and DeLange teach wherein sliding of each of the needles is achievable by means of a sliding insert insertable into the open channel.
Boiman, in the same field of art, teaches a similar anastomosis assembly (see abstract and Fig. 1-2) having curved open guiding channels (needle slots 30, see Fig. 2) which accommodate suturing needles (34) which have linked suturing threads (16), wherein sliding of the needles is achievable by means of a sliding insert insertable (needle extenders 40, see Fig. 2) into the open channels (each needle extender 40 is insertable into a needle slot 30 to force a needle 34 to slide within a slot 30 when a user operates an activator 36, see page 7, lines 3-12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Amarasinghe and DeLange to include a sliding insert as taught by Boiman since a sliding insert in the form of a needle extender would make it easier for a surgeon to manipulate the needles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771